DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has the claim language “wherein each of the first chip and the second chip is configured to satisfy a first condition and a second condition.” Each of these conditions are then each phrased as a hypothetical (“when a difference between…”). It is first unclear to one of ordinary skill in the art what exactly the first condition and second condition require because they are phrased as hypotheticals so the meets and bounds of each condition are not concretely defined. Additionally, as currently phrased, the conditions appear to only be a naming convention and not actually limiting. For instance, in the first condition, one of ordinary skill in the art would be left wondering whether meeting the condition requires an LED package with the difference between the peak wavelengths to be less than or equal to 2.5 nanometers or just the acknowledgement that the wavelengths are defined as being similar. The same can be said about the second condition. One of ordinary skill in the art would be left wondering whether meeting the condition requires an LED package with the difference between intensity ratios to be greater than 0.1 or just the acknowledgement that the intensity ratios are defined as dissimilar. 
In summary, it is unclear whether or not a first condition and second condition exist and it is further unclear whether or not the claim language is limiting to the structure or simply just a long definition for what is deemed similar or dissimilar. The Applicant is encouraged to call the Examiner with any need for clarification.
Independent claims 5, 10, and 14 contain similar conditions and ambiguity and are similarly rejected.
The remaining dependent claims are all dependent on the claims rejected above and are similarly rejected.

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements related to Applicant’s claims as written but they were not used for a rejection because there was no art rejection to be made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875